Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.                                  
                                                    Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-5, 7, 9-12, 15, 16, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US2006/0144335) in view of Price et al (US 2016/0223712).
Lee provides a coating system comprising a substrate holder (i.e., 110) to move a substrate (130) along a path and a sensor device (135, see Fig. 1A), the sensor configured to move along a motion path, the sensor device capable of performing spectral or spectrum measurement on the substrate [0025, 0110, 0111, 0113], and the sensor device comprising a wireless connector/transmitter [0025-0026] defining a wireless information transmitter capable of identifying the spectral measurement. Lee appears to provide from Fig. 1A sensor device (135) suitably attached/secured/coupled to move along rotary sub-planet (115C).  Lee suggests a coating chamber [0061, 0083, 0094, 0100].  Lee does not illustrate the coating chamber.  However, Price illustrates a coating chamber (301) in which a vacuum is maintained about a rotary substrate holder (i.e., 308) to move a substrate along a path for deposition processing of a substrate under vacuum conditions as well as minimizing contamination of the coated substrate product (i.e., Fig. 3A, [0062]).  In light of Price, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enclose or house the Lee coating system in order to enable deposition processing of a substrate under vacuum conditions as well as minimizing contamination of the coated substrate products. 
With respect to claim 2, see Lee battery/power source [0025].
With respect to claim 3, Lee provides for light source/optical sensor [0026, 0110, 0111, 0113] yet Lee does not illustrate the sensor device having light source and optical sensor on the same side of the substrate.  Price sets forth light source (OS) and optical sensor (OD) on the same side of the substrate as shown in Fig. 3A.  Thus, an arrangement of light source and optical sensor on the same side of the substrate in the Lee coating system to perform and transmit information regarding the substrate would have been within the purview of the routineer in the art. 
With respect to claim 4, Lee provides for light source/optical sensor [0026, 0110, 0111, 0113] yet Lee does not illustrate the sensor device having light source and optical sensor on different sides of the substrate.  Price sets forth light source (OS) and optical sensor (OD) on different sides of the substrate as shown in Fig. 3b.  Thus, an arrangement of light source and optical sensor on different sides of the substrate in the Lee coating system to perform and transmit information regarding the substrate would have been within the purview of the routineer in the art. 
With respect to claim 5, Lee provides for plural sensors for use with the substrate [0015, 0020, 0089].  Price sets forth at least one light source (OS) and at least one optical sensor (OD) on the same side of the substrate as shown in Fig. 3A.  The use of plural light sources as well as plural optical sensors for multiple spectral measurements would provide for multiple readings and enhanced optimization of measurements.  The use of at least one or more light sources and at least one or more optical sensors on the same side of the substrate in the Lee coating system to perform and transmit information with optimization of measurements regarding the substrate would have been within the purview of the routineer in the art. 
With respect to claim 7, the Lee sensor device (135) would move along the motion path based on the device being fixed to a planetary motion system.
With respect to claim 9, Lee recognizes that additional sensor devices can be provided as evidenced by [0015, 0020, 0089].
With respect to claim 10, a non-spectral measurement can be temperature sensing as an example (see Lee [0031]).
With respect to claim 11, as shown in Lee, the motion path is based on planetary motion path as seen in Fig. 1A.
With respect to claim 12, Lee provides a coating system comprising a substrate holder (i.e., 110) to move a substrate (130) along a path; a light source in the coating chamber [0026, 0110, 0111, 0113]; a sensor device (135, see Fig. 1A), the sensor configured to move along a motion path, the sensor device capable of performing spectral or spectrum measurement on the substrate [0025, 0110, 0111, 0113] when desired, and a processor/computer/controller [0093] to adjust an operation parameter for the coating system based on spectral measurement. Lee appears to provide from Fig. 1A, sensor device (135) suitably attached/secured/coupled to rotary sub-planet (115C).  Lee suggests a coating chamber [0061, 0083, 0094, 0100].  Lee does not illustrate the coating chamber.  However, Price illustrates a coating chamber (301) in which a vacuum is maintained about a rotary substrate holder (i.e., 308) to move a substrate along a path for deposition processing of a substrate under vacuum conditions as well as minimizing contamination of the coated substrate product (i.e., Fig. 3A, [0062]).  In light of Price, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to enclose or house the Lee coating system in order to enable deposition processing of a substrate under vacuum conditions as well as minimizing contamination of the coated substrate products. 
With respect to claim 14, placement of the processor internally or externally with respect to the coating chamber of the coating system as defined by the combination above would be within the purview of one skilled in the art in so long as the processor would continue to enable adjustment in operation parameters for the system and/or components/parts of the coating system.
With respect to claim 15, the operation parameter relates to at least one of: the motion path, movement of a mask (Lee, [0088]) or gas flow.
With respect to claim 16, a non-spectral measurement can be temperature sensing as an example (see Lee [0031]).
With respect to claim 21, the motion path appears to be a center of the substrate holder (110, see Fig. 1A of Lee).
With respect to claim 23, Lee appears to show in Figs. 9A-9B an arrangement wherein sensing can be executed under the substrate such that precursor(s) or depositions would be made above the substrate.
With respect to claim 24, although a “window” is not set forth, the arrangement of Fig. 9B would appear to provide for transparency of substrate (i.e., 710) such that provision of a transparent substrate in window or glass form would be within the purview of one skilled in the art as a barrier between the coated substrate surrounding surfaces.  
With respect to claim 25, Lee provides a light source in the coating chamber [0026, 0110, 0111, 0113].  Power for the sensor device is provided via battery [0025].  The location of the light source and sensor with respect to the substrate holder would not appear to matter in so long as liquid is reflected and the sensor senses or detects or both the light source and sensor function in the processing of the substrate.   

Response to Arguments
Applicants’ arguments filed 3/15/2022 have been fully considered but they are not persuasive. 
Applicants contend that all obviousness rejections based on the teachings of Lee (US2006/0144335) in view of Price (US 2016/0223712) should be withdrawn because Lee nor Price teach an attachment connecting the sensor device to the substrate holder.
In response, the obviousness rejections based on the teaching of Lee in view of Price has been maintained because Lee minimally illustrates sensor device (135) suitably attached/secured/coupled to move along with rotary sub-planet (115C) as shown in Fig. 1A.  The recitation of a mere “attachment” such as broadly readable on any structure from hardware, adhesive, a threaded coupling,  a weld, to a clamp would be logically expected or else the sensor device would spin off of the rotatable moving substrate holder.  The recitation of an attachment is insufficient structural distinction to rise to the level to warrant a grant of patentability.  The use of proper attachment/securement/coupling of the sensor device to the substrate holder would be within the purview of one skilled in the art.  Thus, all claims have been maintained as being obvious.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
5/30/2022